EXHIBIT 10.9

 

ELECTROMED, INC. NON-EMPLOYEE DIRECTOR

EQUITY AWARDS GRANT POLICY

Effective as of November 21, 2014

 

Overview and Statement of Purpose. The Personnel and Compensation Committee
(Committee) of the Board of Directors has been generally delegated the authority
to review and recommend for the Board’s approval all Electromed equity awards,
as further provided in the Committee’s charter. The Committee has determined
that a policy describing the process for and timing of grant award approvals and
issuances to non-employee directors would provide clarity and enhance
compliance. This Equity Awards Grant Policy is intended to define and facilitate
the process of granting equity to avoid the appearance of equity granting
improprieties and to ensure the proper documentation and notification of these
awards to our non-employee directors consistent with applicable legal,
regulatory and accounting requirements. Management and outside legal counsel may
develop and implement administrative processes consistent with this policy. This
Equity Awards Grant Policy has been approved by the Board of Directors on
recommendation by the Committee and may be amended and/or restated from time to
time only upon approval by the Board.

 

Applicability. This policy shall be followed in connection with all issuances of
equity awards by the Company to non-employee directors following the adoption
date.

 

Compliance. All equity grants shall comply with applicable law, the Committee
Charter, a form of award agreement approved by the Committee, and, if
applicable, the equity compensation plan of the Company under which the award is
to be granted.

 

Grant Dates, Terms and Award Amounts. On December 5, 2014, and on the first NYSE
MKT trading day of December in each calendar year thereafter, each non-employee
director of the Company will be granted shares of restricted stock, subject to a
six-month risk of forfeiture period, the number of which shall be equal to
$10,000.00 divided by the Company’s per share closing price as of such grant
date.

 

Fair Market Value. Unless otherwise provided in the equity compensation plan
under which an award is granted, for purposes of determining the exercise price
of an option award or the number of shares of restricted stock issuable pursuant
to a dollar value denominated restricted stock award, the fair market value of
the Company’s stock shall be deemed to be the closing price per share of the
Company’s common stock on the NYSE MKT on the applicable effective grant date as
specified above. In no event shall the exercise price be determined by reference
to the fair market value of the Company common stock on a day other than the
grant date of the award.

 

Equity Award Recordation and Notification. The details of every equity award
shall be reflected in the minutes of the requisite Board of Directors or
Committee meeting, which minutes or records shall be maintained in the
respective minute books or other appropriate location. Should circumstances
arise necessitating prompt action, the Board of Directors may approve an equity
grant by majority consent in writing rather than as part of a meeting. Any such
consent in writing will be effective as of the latest date it is signed (or any
signature is electronically transmitted). Management of the Company shall be
responsible for ensuring that all equity awards shall be promptly communicated
to the necessary accounting, legal and human resources personnel to assure
proper reporting and accounting of the awards.

 

 



